Exhibit 10.2

EXECUTION VERSION

 

 

 

RECEIVABLES SALE AGREEMENT

dated as of April 26, 2017

among

C.H. ROBINSON WORLDWIDE, INC.,

as initial Master Servicer

and

C.H. ROBINSON COMPANY INC.,

as an Originator,

and, the other

ORIGINATORS FROM TIME TO TIME PARTY HERETO,

as Originators

and

C.H. ROBINSON RECEIVABLES, LLC,

as Buyer

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I.        DEFINITIONS AND RELATED MATTERS

     1  

Section 1.1

   Defined Terms      1  

Section 1.2

   Other Interpretive Matters      1  

ARTICLE II.         AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

     2  

Section 2.1

   Purchase, Sale and Contribution      2  

Section 2.2

   Timing of Purchases      2  

Section 2.3

   Purchase Price      2  

Section 2.4

   No Recourse or Assumption of Obligations      3  

ARTICLE III.        ADMINISTRATION AND COLLECTION

     4  

Section 3.1

   CHR to Act as Master Servicer, Contracts      4  

Section 3.2

   Deemed Collections      4  

Section 3.3

   Actions Evidencing Purchases      5  

Section 3.4

   Application of Collections      6  

ARTICLE IV.        REPRESENTATIONS AND WARRANTIES

     6  

Section 4.1

   Mutual Representations and Warranties      6  

Section 4.2

   Additional Representations and Warranties of Each Originator      8  

ARTICLE V.        GENERAL COVENANTS

     12  

Section 5.1

   Mutual Covenants      12  

Section 5.2

   Additional Covenants of Each Originator      13  

Section 5.3

   Reporting Requirements      14  

Section 5.4

   Negative Covenants of Each Originator      17  

ARTICLE VI.        TERMINATION OF PURCHASES

     19  

Section 6.1

   Voluntary Termination      19  

Section 6.2

   Automatic Termination      19  

ARTICLE VII.        INDEMNIFICATION

     19  

Section 7.1

   Each Originator’s Indemnity      19  

Section 7.2

   Contribution      23  

ARTICLE VIII.        MISCELLANEOUS

     23  

Section 8.1

   Amendments, etc      23  

Section 8.2

   No Waiver; Remedies      23  

Section 8.3

   Notices, Etc      24  

Section 8.4

   Binding Effect; Assignment      24  

Section 8.5

   Survival      24  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

Section 8.6

  

Costs, Expenses and Taxes

     24  

Section 8.7

  

Execution in Counterparts; Integration

     25  

Section 8.8

  

Governing Law

     25  

Section 8.9

  

Waiver of Jury Trial

     25  

Section 8.10

  

Consent to Jurisdiction; Waiver of Immunities

     26  

Section 8.11

  

Confidentiality

     26  

Section 8.12

  

No Proceedings

     26  

Section 8.13

  

No Recourse Against Other Parties

     26  

Section 8.14

  

Grant of Security Interest

     26  

Section 8.15

  

Binding Terms in Other Transaction Documents

     27  

Section 8.16

  

Joint and Several Liability

     27  

Section 8.17

  

Severability

     27  

ARTICLE IX.         JOINDER OF ADDITIONAL ORIGINATORS

     27  

Section 9.1

  

Addition of New Originators

     27  

 

ANNEX 1    UCC Details Schedule ANNEX 2    Notice Information EXHIBIT 2.3(d)   
Form of Note EXHIBIT 5.3    Form of Compliance Certificate EXHIBIT 9    Form of
Joinder Agreement

 

ii



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

THIS RECEIVABLES SALE AGREEMENT dated as of April 26, 2017 (this “Agreement”) is
among C.H. ROBINSON WORLDWIDE, INC., a Delaware corporation (“CHR”), as initial
master servicer (in such capacity, the “Master Servicer”), C.H. ROBINSON COMPANY
INC., a Minnesota corporation (“CHRCI”), THE PERSONS IDENTIFIED ON THE SIGNATURE
PAGES HERETO AS ORIGINATORS (together with CHRCI, the “Originators” and each, an
“Originator”), and C.H. ROBINSON RECEIVABLES, LLC, a Delaware limited liability
company (the “Buyer”). For good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND RELATED MATTERS

SECTION 1.1 Defined Terms. In this Agreement, unless otherwise specified:
(a) capitalized terms are used as defined in (or by reference in) Appendix A to
the Receivables Purchase Agreement dated as of the date hereof (as amended,
restated, modified or otherwise supplemented from time to time, the “Receivables
Purchase Agreement”) among Buyer, as Seller, CHR, as initial Master Servicer,
the purchasers party thereto from time to time, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as Committed Purchaser and as Administrative Agent,
and (b) as used in this Agreement, unless the context otherwise requires, the
following terms have the meanings indicated below:

“Contract” means with respect to a Receivable, a contract (including any
purchase order or invoice) between any Originator and an Obligor pursuant to
which such Receivable arises or which evidences such Receivable. A “related”
Contract with respect to a Receivable means a Contract under which such
Receivable in the Receivables Pool arises.

“Joinder Agreement” has the meaning given in Section 9.1(c).

“Related Assets” means (a) all rights to, but not any obligations under, all
Related Security with respect to the Receivables, (b) all Records (but excluding
any obligations under the Contracts), (c) all Collections in respect of, and
other proceeds of, the Receivables or any other Related Security, (d) all rights
and remedies of any Originator under any Transaction Documents and any other
rights or assets pledged sold or otherwise transferred to Buyer hereunder, and
(e) all the products and proceeds of any of the foregoing.

“Senior Interest Holders” has the meaning given in Exhibit 2.3(d).

“Senior Interests” has the meaning given in Exhibit 2.3(d).

“Subordinated Note” has the meaning given in Section 2.3(d).

“Subordination Provisions” has the meaning given in each Subordinated Note.

SECTION 1.2 Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to part (B) of Appendix A to the
Receivables Purchase Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE II.

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

SECTION 2.1 Purchase, Sale and Contribution. Upon the terms and subject to the
conditions set forth in this Agreement, each Originator hereby sells or
contributes, as applicable, to Buyer, and Buyer hereby purchases or acquires
from each Originator, as applicable, all of such Originator’s right, title and
interest in, to and under the Receivables and the Related Assets, in each case
whether now existing or hereafter arising, acquired, or originated.

SECTION 2.2 Timing of Purchases. All of the Receivables existing at the opening
of each Originator’s business on the Closing Date are hereby sold or
contributed, as applicable, to Buyer on such date in accordance with the terms
hereof. In respect of purchases on the Closing Date sold by such Originator
hereunder, Buyer shall pay the respective Originators the applicable cash
Purchase Price for the Receivables within two (2) Business Days after such
creation in immediately available funds; provided, however, to the extent that
Buyer does not have funds available to pay the Purchase Price due on any day in
cash (such cash insufficiency being a “Deferred Payment”), then until such
Deferred Payment is made in cash, the Deferred Payment shall be deemed
principal, as applicable to each Originator, of the respective Subordinated
Notes, subject to the limitation in Section 2.3(d) below. On and after the
Closing Date until the Purchase Termination Date, each Receivable shall be
deemed to have been sold or contributed to Buyer immediately (and without
further action by any Person) upon the creation or acquisition of such
Receivable. The Related Assets with respect to each Receivable shall be sold or
contributed at the same time as such Receivable, whether such Related Assets
exist at such time or arise, are acquired or are originated thereafter.

SECTION 2.3 Purchase Price. (a) The purchase price (“Purchase Price”) for the
Receivables and the Related Assets shall equal the fair market value of the
Receivables as agreed by each Originator and Buyer at the time of purchase or
acquisition.

(b) On the date of the initial purchase, CHRCI shall contribute Receivables to
Buyer as a capital contribution in the amount set forth in a written notice on
the date thereof from CHRCI to Buyer and Administrative Agent.

(c) Buyer shall pay the related Originator the Purchase Price with respect to
each non-contributed Receivable and the Related Assets, created or acquired by
such Originator on the date of purchase thereof as set forth above by transfer
of funds, to the extent that Buyer has funds available for that purpose after
satisfying Buyer’s obligations under the Receivables Purchase Agreement.

(d) In the case of any Originator, to the extent Buyer does not have funds
available to pay the Purchase Price due on any day in cash, Buyer shall execute
and deliver in the form attached to this Agreement as Exhibit 2.3(d), a
subordinated

 

2



--------------------------------------------------------------------------------

promissory note (each, a “Subordinated Note”) in a principal amount equal to
such Deferred Payment and payable to the order of such Originator, or shall
increase the principal amount of any outstanding Subordinated Note to such
Originator by the amount of any Deferred Payment; provided, that the aggregate
principal amount of the Subordinated Notes shall not at any time exceed or be
permitted to exceed the maximum amount on the Subordinated Notes that could be
owed without rendering Buyer’s net worth (as calculated in accordance with GAAP
consistently applied) less than the minimum net worth required under
Section 7.3(j) of the Receivables Purchase Agreement. Each Originator is hereby
authorized by Buyer to endorse on the schedule attached to its Subordinated Note
an appropriate notation evidencing the date and amount of each advance
thereunder, as well as the date of each payment with respect thereto, provided
that the failure to make such notation shall not affect any obligation of Buyer
thereunder.

(e) To the extent Buyer does not have funds available to pay the Purchase Price
due on any day in cash, and any Subordinated Note may not be increased as
provided in Section 2.3(d) above, CHRCI, as an Originator hereunder and as sole
member of the Buyer, may elect in its sole discretion to treat CHRCI Receivables
allocable to any Deferred Payment to have been transferred by CHRCI to Buyer as
a capital contribution, in return for an increase in the value of the equity
interest in Buyer held by CHRCI. CHRCI may also, at its option in its sole
discretion, contribute cash to Buyer in return for an increase in the value of
the equity interest in Buyer held by CHRCI. For the avoidance of doubt, nothing
in this Agreement shall be construed to require CHRCI to make any capital
contribution to the Buyer. CHRCI and Buyer shall each record on its respective
books and records any capital contribution made by CHRCI to Buyer promptly
following its occurrence.

SECTION 2.4 No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the purchase and sale or contribution, as
applicable, of Receivables and Related Assets under this Agreement shall be
without recourse to any Originator. Each Originator and Buyer intend the
transactions hereunder to constitute absolute and irrevocable true sales or
valid contributions of Receivables and the Related Assets by each Originator to
Buyer, providing Buyer with the full risks and benefits of ownership of the
Receivables and Related Assets (such that the Receivables and the Related Assets
would not be property of any Originator’s estate in the event of such
Originator’s bankruptcy).

None of Buyer, Administrative Agent, the Purchasers or the other Affected
Parties shall have any obligation or liability under any Receivables or Related
Assets, nor shall Buyer, Administrative Agent, any Purchaser or the other
Affected Parties have any obligation or liability to any Obligor or other
customer or client of any Originator (including any obligation to perform any of
the obligations of any Originator under any Receivables or Related Assets).

 

3



--------------------------------------------------------------------------------

ARTICLE III.

ADMINISTRATION AND COLLECTION

SECTION 3.1 CHR to Act as Master Servicer, Contracts. (a) CHR shall be
responsible for the master servicing, administration and collection of the
Receivables and the Related Assets for the benefit of Buyer and for the benefit
of Administrative Agent (as Buyer’s assignee) on behalf of the Purchasers, all
on the terms set out in (and subject to any rights to terminate CHR as Master
Servicer and appoint a successor Master Servicer pursuant to) the Receivables
Purchase Agreement.

(b) Buyer and each Originator hereby grant to Master Servicer an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
take in the name of Buyer or such Originator, as the case may be, any and all
steps which are necessary or advisable to endorse, negotiate, enforce, or
otherwise realize on any writing or other right of any kind held or transmitted
by Buyer or such Originator or transmitted or received by Buyer or such
Originator in connection with any Receivable and any Related Assets (including
under the related Records).

(c) Each Originator hereby grants to Buyer and to Administrative Agent, as
assignee of Buyer, an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take in the name of Buyer or such
Originator, as the case may be, any and all steps which are necessary or
advisable to endorse, negotiate, enforce, or otherwise realize on any writing or
other right of any kind held or transmitted by Buyer or such Originator or
transmitted or received by Buyer or such Originator in connection with any
Receivable and any Related Assets (including under the related Records).

(d) Each Originator shall perform all of its obligations under the Records to
the same extent as if the Receivables had not been sold or contributed, as
applicable, hereunder and the exercise by each of Buyer, Master Servicer,
Administrative Agent or any of their respective designees of its rights
hereunder or under the Receivables Purchase Agreement shall not relieve such
Originator from such obligations.

SECTION 3.2 Deemed Collections. (a) If on any day:

(i) the Unpaid Balance of any Receivable originated by any Originator is:
(A) reduced or cancelled as a result of any Dilution or otherwise, (B) less than
the amount included in calculating the Net Portfolio Balance for purposes of any
Information Package (for any reason other than such Receivable becoming a
Defaulted Receivable or due to the application of Collections received with
respect to such Receivable), or (C) extended, amended or otherwise modified or
waived or any term or condition of any related Contract is amended, modified or
waived (except as expressly permitted under Section 8.2(b) of the Receivables
Purchase Agreement); or

(ii) any of the representations or warranties of any Originator set forth in
Section 4.2(a), (c) or (k) were untrue when made with respect to any

 

4



--------------------------------------------------------------------------------

Receivable originated by such Originator or any of the representations or
warranties of any Originator set forth in Section 4.2(a) or (c) are no longer
true with respect to any Receivable originated by such Originator;

then, on such day, such Originator shall be deemed to have received a Collection
of such Receivable:

(1) in the case of clauses (i)(A) through (B) above, in the amount of such
reduction or cancellation or the difference between the actual Unpaid Balance
(as determined immediately prior to the applicable event) and the amount
included in respect of such Receivable in calculating such Net Portfolio Balance
or, with respect to clause (i)(C) above, in the amount that such extension,
modification, amendment or waiver affects the Unpaid Balance of the related
Receivable in the sole determination of Buyer or its assignee; or

(2) in the case of clause (ii) above, in the amount of the entire Unpaid Balance
of the relevant Receivable (as determined immediately prior to the applicable
event) with respect to which such representations or warranties of any
Originator are or were untrue.

Collections deemed received by any Originator under this Section 3.2(a) are
herein referred to as “Deemed Collections”.

(b) Such Originator shall transfer to Buyer immediately available funds in the
amount of such Deemed Collections within two (2) Business Days from the event
giving rise to such Deemed Collection, or at the option of Buyer so long as no
Event of Termination or Unmatured Event of Termination is continuing, the amount
of such Deemed Collection may be set off against the unpaid principal balance of
such Originator’s Subordinated Note.

SECTION 3.3 Actions Evidencing Purchases. (a) On or prior to the Closing Date,
each Originator (or Master Servicer, on behalf of Originators) shall mark its
records evidencing Receivables and Contracts in a form acceptable to Buyer,
evidencing that the Receivables have been transferred in accordance with this
Agreement and none of the Originators or Master Servicer shall change or remove
such mark without the consent of Buyer and its assignee. In addition, each
Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action that Buyer or its assignee may request in order to perfect, protect or
more fully evidence the purchases, sales and contributions hereunder, or to
enable Buyer or its assigns to exercise or enforce any of their respective
rights with respect to the Receivables and the Related Assets. Without limiting
the generality of the foregoing, each Originator will upon the request of Buyer
or its designee: (i) authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate; and (ii) upon and
after the occurrence of an Event of Termination or an Unmatured Event of
Termination, mark conspicuously each Contract evidencing each Receivable with a
legend, acceptable to Buyer, evidencing that the related Receivables have been
sold or contributed in accordance with this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Each Originator hereby authorizes Buyer or its designee (i) to file one or
more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Receivables and the Related
Assets now existing or hereafter arising in the name of such Originator and
(ii) to the extent permitted by the Receivables Purchase Agreement, to notify
Obligors of the assignment of the Receivables and the Related Assets.

(c) Without limiting the generality of subsection (a) above, each Originator
shall: authorize and deliver and file or cause to be filed appropriate
continuation statements, not earlier than six months and not later than three
months prior to the fifth anniversary of the date of filing of the financing
statements filed in connection with the Closing Date or any other financing
statement filed pursuant to this Agreement, if the Final Payout Date shall not
have occurred.

SECTION 3.4 Application of Collections. Unless Buyer instructs otherwise, any
payment by an Obligor in respect of any indebtedness owed by it shall, except as
otherwise specified in writing or otherwise by such Obligor, required by Law or
by the underlying Contract, be applied: first, as a Collection of any Receivable
or Receivables then outstanding of such Obligor, with such Receivables being
paid in the order of the oldest first, and, second, to any other indebtedness of
such Obligor.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Mutual Representations and Warranties. Each Originator represents
and warrants to Buyer, and Buyer represents and warrants to each Originator, as
of the date hereof and as of each date on which a purchase and sale or
contribution, as applicable, is made hereunder, as follows:

(a) Organization and Good Standing. It has been duly organized in, and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the Laws of its jurisdiction of organization, with power
and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted and will
be conducted, except to the extent that the failure to have such power and
authority could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) Due Qualification. It is duly qualified to do business as a foreign
organization in good standing and has obtained all necessary qualifications,
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualifications, licenses
or approvals, except where the failure to be in good standing or to hold any
such qualifications, licenses and approvals could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents (and Joinder Agreement, if applicable) to which it is a party in any
capacity, (B) carry out the terms of and perform its obligations under the
Transaction Documents applicable to which it is a party, (C) with respect to
each Originator, sell or assign the Receivables and the Related Assets on the
terms and conditions herein provided and (D) with respect to Buyer, purchase,
acquire and own the Receivables and the Related Assets on the terms and
conditions herein provided and (ii) has duly authorized by all necessary
corporate or limited liability company action, as applicable, the execution,
delivery and performance of this Agreement and the other Transaction Documents
(and Joinder Agreement, if applicable) to which it is a party in any capacity
and on the terms and conditions herein or therein provided.

(d) Binding Obligations. This Agreement constitutes, and each other Transaction
Document (and Joinder Agreement, if applicable) to be signed by it when duly
executed and delivered by it will constitute, a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization, or
other similar Laws affecting the enforcement of creditors’ rights generally and
by general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at Law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents (and Joinder Agreement, if
applicable) and the fulfillment of the terms hereof and thereof by it will not,
(i) conflict with, result in any breach or (without notice or lapse of time or
both) a default under, (A) its articles or certificate of incorporation,
by-laws, certificate of formation or limited liability company agreement, as
applicable, or (B) any indenture, loan agreement, asset purchase agreement,
mortgage, deed of trust, or other agreement or instrument to which it is a party
or by which it or any of its properties is bound, (ii) result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such indenture, loan agreement, asset purchase agreement, mortgage, deed
of trust, or other agreement or instrument, other than any Adverse Claim created
in connection with this Agreement and the other Transaction Documents, or
(iii) violate any Law applicable to it or any of its properties, except in the
case of clause (i)(B), (ii) or (iii), where such violation of Law could
reasonably be expected to have a Material Adverse Effect.

(f) No Proceedings. There are no proceedings or investigations pending, or to
the knowledge of any of its officers, threatened, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document (or Joinder Agreement, if applicable) to which it is a
party, (ii) seeking to prevent the sale, assignment or contribution, as
applicable, of any Receivables and Related Assets or the consummation of the
purposes of this Agreement or any of the other Transaction Documents (or Joinder
Agreement, if applicable) to which it is a party, (iii) seeking any
determination or ruling that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (iv) seeking to adversely affect,
or in which there is a reasonable likelihood of a determination adversely
affecting, in either case, the federal income tax attributes of the sales,
assignments or contributions, as applicable,

 

7



--------------------------------------------------------------------------------

hereunder or (vi) that would prevent it from conducting its business operations
relating to the Receivables or the performance of its duties and obligations
hereunder or under the other Transaction Documents. No injunction, decree or
other decision has been issued or made by any Governmental Authority against it
or its properties that prevents it from conducting its business operations
relating to the Receivables or the performance of its duties and obligations
hereunder or under the other Transaction Documents.

(g) Bulk Sales Act. No transaction contemplated hereby requires compliance by it
with any bulk sales act or similar Law.

(h) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by it of this Agreement or any other
Transaction Document (or Joinder Agreement, if applicable) or the transactions
contemplated thereby, except for the filing of the UCC financing statements
referred to in such Transaction Documents, all of which, at the time required in
Article V of the Receivables Purchase Agreement, shall have been duly made and
shall be in full force and effect.

(i) Ordinary Course of Business. Each remittance of Collections transferred by
such Originator to Buyer under this Agreement or pursuant to the other
Transaction Documents will have been (i) in payment of a debt incurred by such
Originator in the ordinary course of business or financial affairs of such
Originator and the Buyer and (ii) made in the ordinary course of business or
financial affairs of such Originator and the Buyer.

SECTION 4.2 Additional Representations and Warranties of Each Originator. Each
Originator represents and warrants to Buyer as of the date hereof and as of each
date on which a purchase and sale or contribution, as applicable, is made
hereunder, as follows:

(a) Valid Sale. This Agreement constitutes an absolute and irrevocable valid
sale, transfer and assignment or contribution, as applicable, of the Receivables
originated by such Originator and the Related Assets to Buyer free and clear of
any Adverse Claim, or alternatively the granting of a valid security interest in
the Receivables and the Related Assets to Buyer, enforceable against creditors
of, and purchasers from such Originator.

(b) Use of Proceeds. The use of all funds obtained by such Originator under this
Agreement will not conflict with or contravene any of Regulations T, U and X
promulgated by the Board of Governors of the Federal Reserve System.

(c) Quality of Title. Prior to its sale or contribution to Buyer hereunder, each
Receivable, together with the Related Assets, is owned by it free and clear of
any Adverse Claim; when Buyer makes a purchase or acquires such Receivable and
Related Assets and Collections and proceeds if any of the foregoing by
contribution, Buyer shall have acquired legal and equitable title to such
Receivable, for fair consideration and reasonably equivalent value (and each
Originator represents and warrants that it has taken all steps under the UCC
necessary to transfer such good title and ownership interests in such assets),
free and clear of any Adverse Claim; and no financing statement or other

 

8



--------------------------------------------------------------------------------

instrument similar in effect covering any Receivable, any interest therein, and
the Related Assets is on file in any recording office, except such as may be
filed (i) in favor of such Originator or Buyer in accordance with the Contracts
or any Transaction Document (and assigned to Administrative Agent) or (ii) in
favor of any Purchaser or Administrative Agent in accordance with the
Receivables Purchase Agreement or any Transaction Document.

(d) Accurate Reports. No Information Package (to the extent information therein
was supplied by such Originator or any of its Subsidiaries or Affiliates) or any
other written information, exhibit, financial statement, document, book, record
or report furnished by such Originator to Buyer, Administrative Agent or any
other Affected Party in connection with this Agreement or any other Transaction
Document: (i) was or will be untrue or inaccurate in any material respect as of
the date it was or will be dated or (except as otherwise disclosed in writing to
Administrative Agent, Buyer, or other applicable Affected Party at such time) as
of the date so furnished; or (ii) contained or will contain when furnished any
material misstatement of fact or omitted or will omit to state a material fact
or any fact necessary to make the statements contained therein not materially
misleading; provided, that, with respect to projected financial information and
information of a general economic or industry specific nature, each Originator
represents only that such information has been prepared in good faith based on
assumptions believed by such Originator to be reasonable.

(e) UCC Details. Such Originator’s true legal name as registered in the sole
jurisdiction in which it is organized, the jurisdiction of such organization and
the location of its chief executive office and principal place of business are
specified in Annex 1, its federal employer identification number, if any, is
specified in its Internal Revenue Service Form W-9 delivered to the
Administrative Agent pursuant to Section 5.1 of the Receivables Purchase
Agreement, and the offices where such Originator keeps all its Records are
specified in Annex 1 (or at such other locations, notified to Administrative
Agent and Buyer in accordance with Section 7.1(f) of the Receivables Purchase
Agreement), in jurisdictions where all action required by Section 8.5 of the
Receivables Purchase Agreement has been taken and completed. Except as described
in Annex 1, such Originator has no, and has never had any, trade names,
fictitious names, assumed names or “doing business as” names and such Originator
has never changed the location of its chief executive office or its true legal
name, identity or corporate structure. Each Originator is organized only in a
single jurisdiction.

(f) Lock-Box Accounts. The names and addresses of all of the Lock-Box Banks,
together with the account numbers of the Lock-Box Accounts at such Lock-Box
Banks, are specified in Schedule 6.1(n) of the Receivables Purchase Agreement.

(g) No Disclosure Required. Under applicable Law, such Originator is not
required to file a copy of this Agreement or any other Transaction Document with
any Governmental Authority except for (i) as required by the SEC or any rule and
regulations promulgated by the SEC or (ii) the filing of the UCC financing
statements referred to in Article V of the Receivables Purchase Agreement, all
of which, at the time required in Article V of the Receivables Purchase
Agreement, shall have been duly made and shall be in full force and effect.

 

9



--------------------------------------------------------------------------------

(h) Tax Status. Such Originator has (i) timely filed all tax returns (federal,
state and local) required to be filed by it and (ii) paid, or caused to be paid,
all taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Adverse Claim exists.

(i) Servicing Programs. No license or approval is required for Master Servicer
or Buyer’s use of any software or other computer program used by such Originator
in the servicing of the Receivables, other than those which have been obtained
and are in full force and effect.

(j) Credit and Collection Policies; Law. Such Originator has complied with its
Credit and Collection Policies in all material respects, and such policies have
not changed in any material respect since the Closing Date except in accordance
with Section 5.3(g). Such Originator has complied with all applicable Law except
where such noncompliance could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(k) Eligible Receivables. Each Receivable shall be an Eligible Receivable on the
date of any sale or contribution hereunder, unless otherwise specified in the
first Information Package that includes such Receivable.

(l) Adverse Change in Receivables. As of the Closing Date, there has been no
material adverse change in the value, validity, enforceability, collectability
or the payment history of the Receivables originated by such Originator since
December 2016.

(m) Financial Condition. All financial statements of CHR and its consolidated
Subsidiaries (including the notes thereto) delivered in connection with this
Agreement or any other Transaction Document were prepared in accordance with
GAAP in effect on the date such statements were prepared and fairly present in
all material respects the consolidated financial condition, business, business
prospects and operations of CHR and its consolidated Subsidiaries as of the date
and for the period presented or provided (other than in the case of annual
financial statements, subject to the absence of footnotes and year-end audit
adjustments). Since December 31, 2016, there has been no change in the business,
property, operations or financial condition of CHR and its Subsidiaries which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(n) Investment Company Act. Such Originator is not required to register as an
“Investment Company” under (and, as defined in) the Investment Company Act.

(o) ERISA. Such Originator and its respective ERISA Affiliates (i) have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan; (ii) are in compliance in all material respects
with the

 

10



--------------------------------------------------------------------------------

applicable provisions of ERISA and the Code with respect to each Plan;
(iii) have not incurred any liability to the Pension Benefit Guaranty
Corporation or to any Plan under Title IV of ERISA, other than a liability to
the Pension Benefit Guaranty Corporation for premiums under Section 4007 of
ERISA; (iv) have not incurred any liability to the Pension Benefit Guaranty
Corporation or to any Plan under Title IV of ERISA with respect to a plan
termination under Section 4041 of ERISA; and (v) have not incurred any
Withdrawal Liability to a Multiemployer Plan. No steps have been taken by any
Person to terminate any Plan the assets of which are not sufficient to satisfy
all of its benefit liabilities under Title IV of ERISA.

(p) No Event of Termination. No Master Servicer Termination Event, Unmatured
Master Servicer Termination Event, Event of Termination or Potential Event of
Termination has occurred and is continuing, or would result from the sale,
transfer and assignment or contribution of the Receivables originated by such
Originator.

(q) No Fraudulent Conveyance. No sale or contribution hereunder constitutes a
fraudulent transfer or conveyance under any United States federal or applicable
state bankruptcy or insolvency laws or is otherwise void or voidable under such
or similar laws or principles or for any other reason.

(r) Solvent. Such Originator is Solvent.

(s) Reliance on Separate Legal Identity. Such Originator acknowledges that each
of the Purchasers, the Purchaser Agents and the Administrative Agent are
entering into the Transaction Documents to which they are parties in reliance
upon the Buyer’s identity as a legal entity separate from such Originator.

(t) Policies and Procedures. Policies and procedures have been implemented and
maintained by or on behalf of such Originator that are designed to achieve
compliance by such Originator and its Subsidiaries, directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions, giving due regard to the nature of such Person’s business
and activities, and such Originator, its Subsidiaries and their respective
officers and employees and, to the knowledge of the officers of such Originator,
its respective officers, employees, directors and agents acting in any capacity
in connection with or directly benefitting from the facility established hereby,
are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.

(u) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. (i) None of such
Originator or any of its Subsidiaries or, to the knowledge of the officers of
such Originator, as applicable, any of its directors, officers, employees, or
agents that will act in any capacity in connection with or directly benefit from
the facility established hereby is a Sanctioned Person, (ii) none of such
Originator or any of its Subsidiaries is organized or resident in a Sanctioned
Country and (iii) such Originator has not violated, been found in violation of
or, to the knowledge of any officer of such Originator, is under investigation
by any Governmental Authority for possible violation of any Anti-Corruption
Laws, Anti-Terrorism Laws or Sanctions.

 

11



--------------------------------------------------------------------------------

(v) Proceeds. No sale or contribution of Receivables or use of proceeds thereof
by such Originator in any manner will violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

(w) Opinions. The facts regarding such Originator, the Receivables, the Related
Assets and the related matters set forth or assumed in each of the true sale and
non-consolidation opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.

ARTICLE V.

GENERAL COVENANTS

SECTION 5.1 Mutual Covenants. At all times prior to the Final Payout Date, Buyer
and each Originator shall:

(a) Compliance with Laws, Etc. Comply in all respects with all applicable Laws
with respect to it, the Receivables and the related Contracts, except to the
extent such non-compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Preservation of Existence. Except as expressly permitted by Section 5.4(e),
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign organization in each jurisdiction except where the failure
to preserve or maintain such existence, rights, franchises or privileges or to
be so qualified could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) Separateness. (i) To the extent applicable to it, observe the applicable
legal requirements for the recognition of Buyer as a legal entity separate and
apart from CHR, CHRCI and any Affiliate of CHR or CHRCI, including complying
with (and causing to be true and correct) each of the facts and assumptions
contained in the legal opinions of counsel delivered in connection with this
Agreement and the other Transaction Documents regarding “true” sale and
“substantive consolidation” matters (and any later bring-downs or replacements
of such opinions), (ii) not take any actions inconsistent with the terms of
Section 7.8 of the Receivables Purchase Agreement or Buyer’s limited liability
company agreement, (iii) CHR and CHRCI may issue consolidated financial
statements that will include Buyer, but such financial statements shall disclose
the separateness of Seller and that the Pool Receivables are owned by Buyer and
are not available to creditors of CHR or CHRCI to the extent required by GAAP,
(iv) if any Originator shall provide Records relating to Pool Receivables to any
creditor of Originator, such Originator shall also provide to such creditor a
notice indicating that (A) such Receivables have been conveyed to the Buyer and
pledged to the Administrative Agent in accordance with the Transaction Documents
and (B) the Collections relating to such Pool Receivables are held in trust
pursuant to Section 3.4 of the Receivables Purchase Agreement and (v) each
Originator’s financial statements shall disclose the separateness of Buyer and
that the Receivables are owned by Buyer and are not available to creditors of
such Originator or of its Affiliates.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Additional Covenants of Each Originator. At all times prior to the
Final Payout Date, each Originator shall:

(a) Inspections. (i) From time to time, upon reasonable notice and during
regular business hours, permit Buyer, Administrative Agent, each Purchaser, each
Purchaser Agent and any of their respective agents, regulators or
representatives including certified public accountants or other auditors or
consultants acceptable to Administrative Agent, such Purchaser Agent, such
Purchaser or Buyer, as applicable (at the sole cost and expense of such
Originator), (A) to examine and make copies of and abstracts from all Records in
the possession or under the control of such Originator or its Affiliates or
agents, and (B) to visit the offices and properties of such Originator or its
agents or Affiliates for the purpose of examining such materials described in
clause (A) above, and to discuss matters relating to the Receivables originated
by such Originator or such Originator’s performance hereunder with any of the
officers or employees of such Originator or its Affiliates having knowledge of
such matters; provided that, unless an Event of Termination shall have occurred
that has not been waived in accordance with the Receivables Purchase Agreement
at the time any such audit/inspection is requested, such Originator shall only
be required to reimburse any Person for costs and expenses related to one such
audit/inspection during any calendar year (excluding any audits/inspections
requested by Buyer).

(b) Keeping of Records and Books of Account; Delivery. Maintain and implement,
or cause to be maintained and implemented, administrative and operating
procedures (including an ability to recreate records evidencing the Receivables
and Related Assets in the event of the destruction of the originals thereof,
backing up on at least a daily basis on a separate backup computer from which
electronic file copies can be readily produced and distributed to third parties
being agreed to suffice for this purpose), and keep and maintain, or cause to be
kept and maintained (or transferred to Master Servicer), all documents, books,
records and other information necessary or advisable for the collection of all
Receivables and Related Assets (including records adequate to permit the daily
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable received, made or otherwise processed on that day). At
any time after the occurrence of an Event of Termination that has not been
waived in accordance with the Receivables Purchase Agreement, upon request of
Administrative Agent or Buyer, deliver the originals of all Contracts to
Administrative Agent or Buyer, together with electronic and other files
applicable thereto, and other Records necessary to enforce the related
Receivable against the Obligor thereof.

(c) Performance and Compliance with Receivables and Contracts. At its expense,
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts and the Receivables,
unless, with respect to a Receivable, such Originator or Master Servicer makes a
Deemed Collection payment in respect of the entire Unpaid Balance thereof in
accordance with Section 3.2.

 

13



--------------------------------------------------------------------------------

(d) Location of Records. Keep its principal place of business and chief
executive office, and the offices where it keeps the Records (and all original
documents relating thereto), at the address(es) of such Originator referred to
in Annex 1 or, upon thirty (30) days’ prior written notice to Administrative
Agent, at such other locations in jurisdictions where all action required by
Section 8.5 of the Receivables Purchase Agreement shall have been taken and
completed.

(e) Credit and Collection Policies. Until such Receivable is sold or contributed
to Buyer, comply in all material respects with its Credit and Collection Policy
in regard to each Receivable and the Related Assets and not agree to any
material changes thereto except as expressly permitted hereunder and under the
Receivables Purchase Agreement.

(f) Collections. Instruct all Obligors to cause all Collections of Receivables
to be deposited directly in a Lock-Box Account covered by an effective Lock-Box
Agreement. In the event such Originator or any of its Affiliates receive any
funds constituting Collections (including any insurance payments with respect to
amounts owed in respect of Receivables and any net proceeds of the sale or other
disposition of repossessed goods or other collateral or property of any Obligor
and available to be applied to the payment of any Receivable) other than through
the deposit to a Lock-Box Account, such Originator shall (or shall cause such
Affiliate to) deposit such funds in a Lock-Box Account covered by a Lock-Box
Agreement within two (2) Business Days of its receipt thereof. The Originators
shall cooperate with Buyer and Master Servicer in collecting amounts due from
Obligors in respect of the Receivables. Each Originator hereby grants to Buyer
and Master Servicer an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take or cause to be taken in the name
of such Originator all steps necessary or advisable to endorse, negotiate or
otherwise realize on any Collections and any checks, instruments or other
proceeds of the Receivables held or transmitted by such Originator or
transmitted or received by Buyer (whether or not from such Originator) in
connection with any Receivable transferred by it hereunder.

(g) Agreed Upon Procedures. Cooperate with Master Servicer and the designated
accountants or consultants for each annual agreed upon procedures report
required pursuant to Sections 7.2(e) and 7.5(f) of the Receivables Purchase
Agreement.

(h) Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all Receivables in accordance with the
Credit and Collection Policies, but in any event no less frequently than as
required under the Contract related to such Receivable.

(i) Federal Assignment of Claims Act. If requested by the Agent, prepare and
make any filings under the Federal Assignment of Claims Act with respect to
Receivables from Obligors that are Governmental Authorities, that are necessary
or desirable in order for the Agent to enforce such Receivable against the
Obligor thereof.

SECTION 5.3 Reporting Requirements. From the date hereof until the Final Payout
Date, each Originator will furnish to Buyer and to Administrative Agent each of
the following:

(a) [Reserved].

 

14



--------------------------------------------------------------------------------

(b) Financial Statements and Other Information. Each Originator will furnish (or
caused to be furnished) to Administrative Agent:

(i) promptly following a request therefor, any documentation or other
information that Buyer, Administrative Agent or any Purchaser reasonably
requests in order to comply with its ongoing obligations under the applicable
“know your customer” and anti money laundering rules and regulations, including
the Patriot Act; and

(ii) from time to time such further information regarding the business, affairs
and financial condition of such Originator and its subsidiaries as Buyer or
Administrative Agent shall reasonably request.

(c) ERISA. (i) Promptly after the filing or receiving thereof, such Originator
shall deliver copies of (I) all reports and notices with respect to any
Reportable Event which such Originator or any of its respective ERISA Affiliates
files under ERISA with the Internal Revenue Service, the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor or which such Originator or
any of its respective ERISA Affiliates receives from the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor and (II) all reports and documents which such Originator files under any
other applicable pension benefits legislation that relate to matters concerning,
or that would adversely affect or could, individually or in the aggregate,
reasonably be expected to adversely affect the Receivables (including the value,
validity, the collectability or enforceability thereof), the priority of
Administrative Agent’s lien therein or the enforceability thereof, the
transactions contemplated by the Transaction Documents, or the performance of
such Originator, or the ability of such Originator (or any of its Affiliates) to
perform, thereunder.

(ii) Promptly after such Originator becomes aware of the occurrence of any of
the events listed in clauses (1) through (5) below, a notice indicating that
such event has occurred:

(I) the Secretary of the Treasury issues a notice to such Originator that a Plan
has ceased to be a plan described in Section 4021(a)(2) of Title IV of ERISA or
when the Secretary of Labor determines that any such plan is not in compliance
with Title I of ERISA;

(II) the Secretary of the Treasury determines that there has been a termination
or a partial termination within the meaning of Section 411(d)(3) of the Code or
Section 4041 of ERISA of any Plan;

(III) any Plan fails to meet the minimum funding standards under Section 412 of
the Code or Section 302 of ERISA;

(IV) any Plan is unable to pay benefits thereunder when due; or

(V) such Originator or any of its ERISA Affiliates liquidates in a case under
the Bankruptcy Code, or under any similar Law as now or hereafter in effect.

 

15



--------------------------------------------------------------------------------

(d) Events of Termination. Each Originator shall deliver prompt notice of the
occurrence of any Event of Termination, Unmatured Event of Termination, Master
Servicer Termination Event, Unmatured Master Servicer Termination Event or
termination of any sale or contribution of Receivables under this Agreement,
accompanied by a written statement of an appropriate officer of such Originator
setting forth details of such event and the action that such Originator, as
applicable, proposes to take with respect thereto, such notice to be provided
promptly (but not later than three (3) Business Days) after such Originator
obtains knowledge of any such event.

(e) Servicing Programs. If the Master Servicer is CHR (or an Affiliate of CHR)
or an Event of Termination has occurred and has not been waived in accordance
with the terms of the Receivables Purchase Agreement and a license or approval
is required for Buyer or such Master Servicer’s use of any software or other
computer program used by such Master Servicer in the servicing of the
Receivables, then each Originator, as applicable, shall at its own expense
arrange for Buyer and such Master Servicer to receive any such required license
or approval.

(f) Litigation. Promptly, and in any event within three (3) Business Days after
such Originator obtains knowledge thereof, notice of (i) any litigation,
investigation or proceeding initiated against such Originator which may exist at
any time which has had or could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (ii) any material adverse
development in litigation previously disclosed by it.

(g) Change in Credit and Collection Policies or Business. At least fifteen
(15) days prior to (i) the effectiveness of any material change in or material
amendment to such Originator’s Credit and Collection Policy, a description or,
if available, a copy of the Credit and Collection Policy then in effect and a
written notice (A) indicating such change or amendment and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectability of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Buyer’s and Administrative Agent’s consent
thereto and (ii) any change or changes in the character of such Originator’s
business, a written notice indicating such change and requesting Buyer’s and
Administrative Agent’s consent thereto.

(h) Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of such Originator as Administrative Agent
or Buyer may from time to time reasonably request in order to protect the
interests of Buyer, Administrative Agent or Purchasers under or as contemplated
by this Agreement or any other Transaction Document or to comply with any Law or
any Governmental Authority.

 

16



--------------------------------------------------------------------------------

SECTION 5.4 Negative Covenants of Each Originator. From the date hereof until
the Final Payout Date, each Originator shall not, without the prior written
consent of Administrative Agent and Buyer, do or permit to occur any act or
circumstance which it has covenanted not to do or permit to occur in any
Transaction Document to which it is a party, or:

(a) Sales, Adverse Claims, Etc. Except as otherwise explicitly provided herein
or in the other Transaction Documents, sell, assign or otherwise dispose of, or
create or suffer to exist any Adverse Claim (by operation of Law or otherwise)
upon or with respect to, (i) any Receivable or Related Asset or any interest
therein, or any Lock-Box Account to which any Collections of any of the
foregoing are sent, or any right to receive income or proceeds (other than the
purchase price paid to such Originator hereunder or any proceeds of Collections
remitted to such Originator hereunder to the extent such Originator owes no
other amounts hereunder) from or in respect of any of the foregoing or (ii) with
respect to CHRCI, prior to the Final Payout Date, its equity interest in Buyer,
if any.

(b) Extension or Amendment of Receivables. Except as permitted under
Section 8.2(b) of the Receivables Purchase Agreement, extend, amend or otherwise
modify the terms of any Receivable originated by such Originator or amend,
modify or waive any term or condition of any related Contract, in each case
unless a corresponding Deemed Collection payment in respect of such Receivable
is made in connection therewith.

(c) Change in Credit and Collection Policies or Business. (i) Make or consent to
any change in the Credit and Collection Policies that would be reasonably likely
to adversely affect the collectability of the Receivables or decrease the credit
quality of any newly created Receivables without the prior written consent of
Buyer and Administrative Agent or make any other material change in the Credit
and Collection Policies without the prior written consent of Buyer and
Administrative Agent, or (ii) make a change in the character of its business
that would have or could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, in either case, without the prior
written consent of Buyer and Administrative Agent.

(d) Change in Lock-Box Banks. (i) Add any bank or lock-box account not listed on
Schedule 6.1(n) of the Receivables Purchase Agreement as a Lock-Box Bank or
Lock-Box Account unless Administrative Agent shall have previously approved and
received duly executed copies of all Lock-Box Agreements and/or amendments
thereto covering each such new bank and lock-box account, (ii) terminate any
Lock-Box Bank, Lock-Box Agreement or related Lock-Box Account without the prior
written consent of Administrative Agent and, in each case, only if all of the
payments from Obligors that were being sent to such Lock-Box Bank or Lock-Box
Account will, upon termination of such Lock-Box Bank or Lock-Box Account and at
all times thereafter, be deposited in a Lock-Box Account with another Lock-Box
Bank covered by a Lock-Box Agreement or (iii) amend, supplement or otherwise
modify any Lock-Box Agreement without the prior written consent of Buyer and
Administrative Agent.

 

17



--------------------------------------------------------------------------------

(e) Mergers, Sales, Etc. Consolidate or merge with or into any other Person or
sell, lease or transfer all or substantially all of its property and assets, or
agree to do any of the foregoing, unless (i) no Event of Termination, Unmatured
Event of Termination, Master Servicer Termination Event or Unmatured Master
Servicer Termination Event has occurred and is continuing or would result
immediately after giving effect thereto, (ii) if Originator is not the surviving
corporation or if Originator sells, leases or transfers all or substantially all
of its property and assets, the surviving corporation or the Person purchasing
or being leased the assets is a wholly owned Subsidiary of CHR and agrees to be
bound by the terms and provisions applicable to Originator hereunder,
(iii) Performance Guarantor reaffirms in a writing, in form and substance
reasonably satisfactory to Administrative Agent, that its obligations under the
Performance Guaranty shall apply to the surviving entity, (iv) Administrative
Agent and Buyer have consented thereto in writing, such consent not to be
unreasonably withheld and (v) Administrative Agent receives such additional
certifications and opinions of counsel as it shall reasonably request, including
as to the necessity and adequacy of any new UCC financing statements or
amendments to existing UCC financing statements.

(f) Deposits to Accounts. Deposit or otherwise credit, or cause or permit to be
so deposited or credited, or direct any Obligor to deposit or remit, any
Collections or proceeds thereof to any account (or related lock–box, if
applicable) not covered by a Lock-Box Agreement (including any organizational of
operational account or any Originator or any of its Affiliates and other than a
de minimis amount of payments misdirected by the Obligors to the extent (i) such
Obligor has been instructed to remit such payments to a Lock-Box Account covered
by a Lock-Box Agreement and (ii) such Originator takes commercially reasonable
steps to ensure such misdirected payments cease to occur with respect to such
Obligor).

(g) Change in Organization, Etc. Change its jurisdiction of organization or its
name, identity or corporate organization structure or make any other change such
that any financing statement filed or other action taken to perfect Buyer’s or
Administrative Agent’s interests hereunder and under the Receivables Purchase
Agreement, as applicable, would become seriously misleading or would otherwise
be rendered ineffective, unless (i) such Originator shall have given Buyer and
Administrative Agent not less than 30 days’ prior written notice of such change
and shall have cured such circumstances, (ii) Administrative Agent and Buyer
have consented thereto in writing, such consent not to be unreasonably withheld
and (iii) Administrative Agent and Buyer have received such certificates and
opinions of counsel as they shall reasonably request. Each Originator shall at
all times maintain its jurisdiction of organization and its chief executive
office within a jurisdiction in the United States of America in which Article 9
of the UCC (2001 or later revision) is in effect.

(h) Actions Impairing Quality of Title. Take any action that could reasonably be
expected to cause any Receivable, together with the Related Assets, not to be
owned by it free and clear of any Adverse Claim; or take any action that could
cause Administrative Agent not to have a valid ownership free of any Adverse
Claim or first priority perfected security interest in the Asset Interest and
all products and proceeds of the foregoing, free and clear of any Adverse Claim;
or suffer the existence of any

 

18



--------------------------------------------------------------------------------

financing statement or other instrument similar in effect covering any
Receivable or any Related Asset on file in any recording office except such as
may be filed (i) in favor of any Originator or Seller in accordance with the
Contracts or any Transaction Document or (ii) in favor of a Purchaser or
Administrative Agent in accordance with this Agreement or any Transaction
Document or take any action that could cause Administrative Agent not to have a
valid first priority perfected security interest in each Lock-Box Account and
all amounts or instruments on deposit or credited therein from time to time.

(i) Buyer’s Tax Status. Take or cause any action to be taken that could result
in the Buyer becoming treated other than as a disregarded entity within the
meaning of U.S. Treasury Regulation § 301.7701-3 that is disregarded as separate
from a United States person within the meaning of Section 7701(a)(30) of the
Code for U.S. federal income tax purposes without the consent of the
Administrative Agent.

(j) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Use or permit its
Subsidiaries or its respective directors, officers, employees or agents to use,
the proceeds of any sale or contribution of Receivables (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case to the extent doing so would
violate any Sanctions, or (C) in any other manner that would result in liability
to any Affected Party under any applicable Sanctions or result in the violation
of any Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

ARTICLE VI.

TERMINATION OF PURCHASES

SECTION 6.1 Voluntary Termination. The sale by any Originator or contribution by
CHRCI, as applicable, of Receivables and Related Assets pursuant to this
Agreement may be terminated by any party hereto, upon reasonable notice to the
other parties hereto, at any time when the Purchasers’ Total Investment is equal
to zero.

SECTION 6.2 Automatic Termination. The sale by any Originator or contribution by
CHRCI, as applicable, of Receivables and Related Assets pursuant to this
Agreement shall automatically terminate if an Event of Bankruptcy shall have
occurred and remain continuing with respect to such Originator or Buyer.

ARTICLE VII.

INDEMNIFICATION

SECTION 7.1 Each Originator’s Indemnity. (a) General Indemnity. Without limiting
any other rights which any such Person may have hereunder or under applicable
Law, but subject to Sections 7.1(b) and 8.6, each Originator, jointly and
severally, hereby agrees to indemnify and hold harmless Buyer, Buyer’s
Affiliates and all of their respective successors, transferees,

 

19



--------------------------------------------------------------------------------

participants and assigns, all Persons referred to in Section 8.4 hereof, and all
officers, members, managers, directors, shareholders, officers, employees and
agents of any of the foregoing (each an “Originator Indemnified Party”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related documented out-of-pocket costs and expenses (including
all filing fees), including reasonable attorneys’, consultants’ and accountants’
fees and disbursements (all of the foregoing being collectively referred to as
“Originator Indemnified Amounts”) awarded against or incurred by any of them
arising out of, relating to or in connection with the Transaction Documents, any
of the transactions contemplated thereby, or the ownership, maintenance or
purchasing of the Receivables or in respect of or related to any Receivable or
Related Assets or otherwise arising out of or relating to or in connection with
the actions or inactions of Buyer, Maser Servicer, Performance Guarantor, such
Originator or any Affiliate of any of them; provided, however, notwithstanding
anything to the contrary in this Article VII, excluding Originator Indemnified
Amounts solely to the extent (x) resulting from the gross negligence or willful
misconduct on the part of such Originator Indemnified Party as determined by a
final non-appealable judgment by a court of competent jurisdiction or (y) they
constitute recourse with respect to a Receivable by reason of an Event of
Bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor. Without limiting the foregoing, each
Originator, jointly and severally, shall indemnify, subject to the express
limitations set forth in this Section 7.1, and hold harmless each Originator
Indemnified Party for any and all Originator Indemnified Amounts arising out of,
relating to or in connection with:

(i) the transfer by such Originator of any interest in any Receivable other than
the sale or contribution, as applicable, of any Receivable and Related Assets to
Buyer pursuant to this Agreement and the grant of a security interest or
ownership interest to Buyer pursuant to this Agreement;

(ii) any representation or warranty made by such Originator (or any of its
officers or Affiliates) under or in connection with any Transaction Document,
any Information Package or any other information or report delivered by or on
behalf of any Originator pursuant hereto, which shall have been untrue, false or
incorrect when made or deemed made;

(iii) the failure of such Originator to comply with the terms of any Transaction
Document the Federal Assignment of Claims Act or any other applicable Law
(including with respect to any Receivable or the Related Assets), or the
nonconformity of any Receivable or Related Assets with any such Law;

(iv) the lack of an enforceable ownership interest or a first priority perfected
security interest in the Receivables (and all Related Assets) transferred, or
purported to be transferred, to Buyer pursuant to this Agreement against all
Persons (including any bankruptcy trustee or similar Person);

(v) any attempt by any Person (including Buyer) to void the transfers
contemplated hereby under statutory provisions or common law or equitable
action;

 

20



--------------------------------------------------------------------------------

(vi) the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or under any other applicable Laws with respect to any Receivable
transferred by such Originator, or purported to be transferred by such
Originator, to Buyer pursuant to this Agreement whether at the time of any
purchase or acquisition, as applicable, or at any time thereafter;

(vii) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool transferred, or purported to be transferred, to Buyer pursuant
to this Agreement (including a defense based on such Receivable’s or the related
Contract’s not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services;

(viii) any failure of such Originator to perform its duties or obligations in
accordance with the provisions of any Transaction Document;

(ix) any suit or claim related to the Receivables or Related Assets transferred,
or purported to be transferred, to Buyer pursuant to this Agreement (including
any products liability or environmental liability claim arising out of or in
connection with merchandise or services that are the subject of any such
Receivable or Related Asset);

(x) the ownership, delivery, non-delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty
operation), condition, return, sale, repossession or other disposition or safety
of any Related Assets (including claims for patent, trademark, or copyright
infringement and claims for injury to persons or property, liability principles,
or otherwise, and claims of breach of warranty, whether express or implied);

(xi) the failure by such Originator to notify any Obligor of the assignment
pursuant to the terms hereof of any Receivable or Related Assets to Buyer (and
subsequently, pursuant to the Receivables Purchase Agreement, to Administrative
Agent for the benefit of Purchasers) or the failure to require that all
Collections of Receivables be deposited directly in a Lock-Box Account covered
by a Lock-Box Agreement;

(xii) the failure by such Originator to comply with the “bulk sales” or
analogous Laws of any jurisdiction;

(xiii) (I) any Taxes imposed upon any Originator Indemnified Party or upon or
with respect to the Receivables transferred, or purported to be transferred, to
Buyer pursuant to this Agreement arising by reason of the purchase or ownership,
contribution or sale of such Receivables (or of any interest therein) or

 

21



--------------------------------------------------------------------------------

Related Assets or any goods which secure any such Receivables or Related Asset
or (II) any Taxes for which any Originator Indemnified Party is liable under the
Receivables Purchase Agreement, and, in each case, all interest and penalties
thereon or with respect thereto, and all costs and expenses related thereto or
arising therefrom, including the fees and expenses of counsel in defending
against the same, which such Taxes or such amounts relating thereto;

(xiv) any taxes imposed on the Buyer’s income, capital, or revenue, or any
liability of the Buyer attributable to Taxes of any Person under Treasury
Regulation section 1.1502-6 (or any similar provision of state, local or foreign
law), as a transferee or successor, by contract, operation of law or otherwise;

(xv) any liability of the Buyer for U.S. federal net income tax or any
withholding tax or other obligation under Sections 1441, 1446 and 1461 of the
Code;

(xvi) any loss arising, directly or indirectly, as a result of the imposition of
sales or similar transfer type taxes or the failure by such Originator to timely
collect and remit to the appropriate authority any such taxes;

(xvii) any commingling of any Collections by such Originator relating to the
Receivables or Related Assets with any of its own funds or the funds of any
other Person;

(xviii) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(xix) any failure by any Originator to obtain consent from any Obligor prior to
the assignment of any Receivable and Related Assets pursuant to the terms of
this Agreement;

(xx) any breach of any Contract as a result of the sale or contribution thereof
or any Receivables related thereto pursuant to this Agreement;

(xxi) any inability of such Originator or Buyer to assign any Receivable or
other Related Asset as contemplated under the Transaction Documents; or the
violation or breach by such Originator of any confidentiality provision, or of
any similar covenant of non-disclosure, with respect to any Contract, or any
other Indemnified Amount with respect to or resulting from any such violation or
breach; or

(xxii) any other amount paid or payable pursuant to Sections 4.3 or 13.6 of the
Receivables Purchase Agreement.

(b) After-Tax Basis. Indemnification in respect of such tax, governmental fee or
charge shall be in an amount necessary to make such Originator Indemnified Party
whole after taking into account any tax consequences to such Originator
Indemnified Party of the payment of any of the aforesaid Taxes and the receipt
of the indemnity

 

22



--------------------------------------------------------------------------------

provided hereunder or of any refund of any such Tax previously indemnified
hereunder, including the effect of such Tax or refund on the amount of Tax
measured by net income or profits which is or was payable by such Originator
Indemnified Party.

SECTION 7.2 Contribution. If for any reason the indemnification provided above
in this Article VII is unavailable to an Originator Indemnified Party or is
insufficient to hold an Originator Indemnified Party harmless, then each
Originator shall contribute to the amount paid or payable by such Originator
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Originator Indemnified Party on the one hand and such Originator on the
other hand but also the relative fault of such Originator Indemnified Party as
well as any other relevant equitable considerations.

ARTICLE VIII.

MISCELLANEOUS

SECTION 8.1 Amendments, etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Originator therefrom shall in any
event be effective unless the same shall be in writing and signed by Buyer,
Administrative Agent and (if an amendment) such Originator, and if such
amendment or waiver affects the obligations of the Performance Guarantor, the
Performance Guarantor consents in writing thereto, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No Originator may amend or otherwise modify any other
Transaction Document executed by it without the written consent of Buyer and
Administrative Agent, and if such amendment or waiver affects the obligations of
the Performance Guarantor, the Performance Guarantor consents in writing
thereto.

SECTION 8.2 No Waiver; Remedies. No failure on the part of Buyer or any
Originator Indemnified Party to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. After the occurrence and during the continuance of an Event of
Termination, Buyer (or Administrative Agent as assignee of Buyer’s rights
hereunder) shall have, in addition to all other rights and remedies under this
Agreement, any other Transaction Document or otherwise, all other rights and
remedies provided under the UCC of each applicable jurisdiction and other
applicable Laws (including all the rights and remedies of a secured party upon
default under the UCC (including the right to sell any or all of the Receivables
and Related Assets)). The rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies provided by Law. Each Originator hereby
consents to and agrees to be bound by the specific remedies provisions of
Section 10.2(d) of the Receivables Purchase Agreement as if they were set forth
herein mutatis mutandis. Without limiting the foregoing, BTMUNY, individually
and as Administrative Agent, and each Purchaser and Purchaser Agent, and any of
their Affiliates (the “Set-off Parties”) are each hereby authorized by the
parties hereto, at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by and other indebtedness
at any time owing to any such Set-off Party to or for the credit to the account
of the

 

23



--------------------------------------------------------------------------------

parties hereto, against all obligations of each Originator, now or hereafter
existing under this Agreement or any other Transaction Document (other than in
respect of any repayment of Purchasers’ Total Investment or Yield by Buyer
pursuant to the Receivables Purchase Agreement), to any Affected Party, any
Indemnified Party or any other Affected Party.

SECTION 8.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, first class postage prepaid or by
facsimile, to the intended party at the address, facsimile number or email
address of such party set forth in Annex 2 or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile, when receipt is
confirmed by telephone.

SECTION 8.4 Binding Effect; Assignment. Each Originator acknowledges that
institutions providing financing (by way of loans or purchases of Receivables or
interests therein) pursuant to the Receivables Purchase Agreement may rely upon
the terms of this Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall also, to the extent provided herein, inure to the benefit of the
parties to the Receivables Purchase Agreement. Each Originator acknowledges that
Buyer’s rights under this Agreement may be assigned to BTMUNY, a Committed
Purchaser or a Conduit Purchaser under the Receivables Purchase Agreement,
consents to such assignment and to the exercise of those rights directly by
BTMUNY, a Committed Purchaser or a Conduit Purchaser to the extent permitted by
the Receivables Purchase Agreement and acknowledges and agrees that BTMUNY,
individually and as agent, a Committed Purchaser, a Conduit Purchaser and the
other Affected Parties and each of their respective successors and assigns are
express third party beneficiaries of this Agreement.

SECTION 8.5 Survival. The rights and remedies with respect to any breach of any
representation and warranty made by any Originator or Buyer pursuant to
Section 3.2, Article IV the indemnification provisions of Article VII, the
provisions of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and 8.14 shall
survive any termination of this Agreement and the provisions of Section 5.3(c)
shall survive any termination of CHR or CHRCI as a party to this Agreement other
than pursuant to a termination of this Agreement in its entirety.

SECTION 8.6 Costs, Expenses and Taxes. In addition to its obligations under
Section 7, each Originator, jointly and severally, agrees to pay within five
(5) Business Days after demand therefor:

(a) all reasonable and documented out-of-pocket costs and expenses incurred by
Buyer and any other Originator Indemnified Party in connection with:

(i) the negotiation, preparation, execution and delivery of this Agreement and
the other Transaction Documents and any amendment of or consent or waiver under
any of the Transaction Documents (whether or not consummated), or the
enforcement of, or any actual or claimed breach of, this

 

24



--------------------------------------------------------------------------------

Agreement or any of the other Transaction Documents, including reasonable
accountants’, auditors’, consultants’ and outside legal counsels’ fees and
expenses to any of such Persons and the fees and charges of any nationally
recognized statistical rating agency or any independent accountants, auditors,
consultants or other agents incurred in connection with any of the foregoing or
in advising such Persons as to their respective rights and remedies under any of
the Transaction Documents in connection with any of the foregoing; and

(ii) the administration (including periodic auditing as provided for herein) of
this Agreement and the other Transaction Documents and the transactions
contemplated thereby, including all reasonable expenses and accountants’,
consultants’ and attorneys’ fees incurred in connection with the administration
and maintenance of this Agreement and the other Transaction Documents and the
transactions contemplated thereby; and

(b) all stamp, franchise and other Taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents, and agrees to indemnify each
Originator Indemnified Party and their respective Affiliates against any
liabilities with respect to or resulting from any delay in paying or omission to
pay such Taxes and fees.

SECTION 8.7 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement, together with the other Transaction Documents,
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof, superseding all prior oral or written understandings.

SECTION 8.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF BUYER IN THE RECEIVABLES OR RELATED ASSETS IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 8.9 Waiver of Jury Trial. EACH ORIGINATOR AND BUYER HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER
ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.

 

25



--------------------------------------------------------------------------------

SECTION 8.10 Consent to Jurisdiction; Waiver of Immunities. EACH ORIGINATOR AND
BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

SECTION 8.11 Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 13.8 of the Receivables
Purchase Agreement as if they were set forth herein mutatis mutandis.

SECTION 8.12 No Proceedings. Each Originator agrees, for the benefit of the
parties to the Receivables Purchase Agreement, that it will not institute
against Buyer, or join any other Person in instituting against Buyer, any
proceeding of a type referred to in the definition of Event of Bankruptcy from
the Closing Date until one year and one day after no investment, loan or
commitment is outstanding under the Receivables Purchase Agreement. In addition,
all amounts payable by Buyer to any Originator pursuant to this Agreement shall
be payable solely from funds available for that purpose (after Buyer has
satisfied all obligations then due and owing under the Receivables Purchase
Agreement).

SECTION 8.13 No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of Buyer contained in this Agreement shall be
had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of Buyer.

SECTION 8.14 Grant of Security Interest. It is the intention of the parties to
this Agreement that the conveyance of each Originator’s right, title and
interest in and to the Receivables, the Related Assets and all the proceeds of
all of the foregoing to Buyer pursuant to this Agreement shall constitute an
absolute and irrevocable purchase and sale or capital

 

26



--------------------------------------------------------------------------------

contribution, as applicable, and not a loan or pledge. If, notwithstanding the
foregoing, the conveyance of the Receivables and the Related Assets to Buyer is
characterized by any third party as a loan or pledge, the parties intend that
such Originator shall be deemed hereunder to have granted, and such Originator
does hereby grant, to Buyer a security interest to secure such Originator’s
obligations hereunder in all of such Originator’s now or hereafter existing
right, title and interest in, to and under the Receivables and the Related
Assets and that this Agreement shall constitute a security agreement under
applicable law.

SECTION 8.15 Binding Terms in Other Transaction Documents. Each Originator
hereby makes for the benefit of Program Administrator, Administrative Agent,
each Purchaser, each other Secured Party, each of the representations,
warranties, covenants, and agreements, and accepts all other binding terms,
including the waiver of any rights, which are made applicable to any Originator
in any other Transaction Document, each as if the same (together with any
provisions incorporated therein by reference) were set forth in full herein.

SECTION 8.16 Joint and Several Liability. Each of the representations,
warranties, covenants, obligations, indemnities and other undertakings of any
Originator hereunder shall be made jointly and severally, and are joint and
several liabilities of each of the Originators hereunder.

SECTION 8.17 Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

ARTICLE IX.

JOINDER OF ADDITIONAL ORIGINATORS

SECTION 9.1 Addition of New Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of Buyer and
Administrative Agent, provided that the following conditions are satisfied on or
before the date of such addition:

(a) Master Servicer shall have given Administrative Agent and Buyer at least
thirty (30) days’ prior written notice of such proposed addition and the
identity of each such proposed additional Originator and shall have provided
such other information with respect to such proposed additional Originator as
Administrative Agent may reasonably request;

(b) Performance Guarantor shall have executed and delivered to Administrative
Agent a Performance Guaranty in form and substance acceptable to Administrative
Agent (in its sole discretion) guaranteeing the timely payment and performance
of all of each such proposed additional Originator’s obligations hereunder and
under each other Transaction Document, if any, to which such proposed Originator
is a party in any capacity;

 

27



--------------------------------------------------------------------------------

(c) each such proposed additional Originator has executed and delivered to the
Buyer and Administrative Agent an agreement substantially in the form attached
hereto as Exhibit 9 (a “Joinder Agreement”);

(d) such proposed additional Originator has delivered to Buyer and
Administrative Agent each of the documents with respect to such Originator
described in Section 5.1 of the Receivables Purchase Agreement;

(e) the Purchase Termination Date shall not have occurred; and

(f) the proposed additional Originator is organized under the laws of the United
Sates, any State thereof or the District of Columbia.

[SIGNATURE PAGES FOLLOW]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

C.H. ROBINSON COMPANY INC., as Originator By:  

/s/ Troy A. Renner

Name:   Troy A. Renner Title:   Treasurer

 

   S-1    BTMU/CHR – Receivables Sale Agreement 



--------------------------------------------------------------------------------

C.H. ROBINSON WORLDWIDE, INC., as Master Servicer By:  

/s/ Troy A. Renner

Name:   Troy A. Renner Title:   Treasurer

 

   S-2    BTMU/CHR – Receivables Sale Agreement



--------------------------------------------------------------------------------

C.H. ROBINSON RECEIVABLES, LLC, as Buyer By:  

/s/ Troy A. Renner

Name:   Troy A. Renner Title:   President and Treasurer

 

   S-3    BTMU/CHR – Receivables Sale Agreement